Exhibit 10.10
AMENDMENT TO
LETTER AGREEMENT
          This Amendment to Letter Agreement (“Amendment”) is made and entered
into as of May 8, 2009, by and between Coinstar, Inc., a Delaware corporation
(“Company”) and John Harvey (“Employee”).
RECITALS
     A. On or about April 1, 2009, Company and Employee entered into a Letter
Agreement Regarding Retention Incentives and Release (the “Letter Agreement”).
     B. The Letter Agreement provided for the vesting of the Stock Option and
the Cash Incentive (as defined in the Letter Agreement) upon the occurrence of a
certain event or events before February 26, 2010. The undersigned wish to modify
the terms of the Letter Agreement to provide for (i) the vesting of the Stock
Option upon the occurrence of such event or events before March 19, 2013, and
(ii) the vesting of the Cash Incentive upon the occurrence of such event or
events before February 26, 2012.
     C. The purpose of this Amendment is to set forth the terms and conditions
upon which the undersigned will modify the terms of the Letter Agreement.
AGREEMENT
     For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree that Letter Agreement is amended as follows:
1. AMENDMENT; DEFINITIONS
     1.1 Amendment
     The Letter Agreement is amended pursuant to Section 5 thereof as set forth
herein. Except as specifically provided for in this Amendment, all of the terms
and conditions of the Letter Agreement shall remain in full force and effect.
Hereinafter, any reference to the Letter Agreement shall mean the Letter
Agreement, as amended hereby.
     1.2 Definitions
     Capitalized terms shall have the meanings given to them in the Letter
Agreement, except as otherwise defined in this Amendment or as the context
otherwise requires.

1



--------------------------------------------------------------------------------



 



2. AMENDMENT TO EXHIBIT A OF LETTER AGREEMENT
     The Letter Agreement is hereby amended by deleting Exhibit A in its
entirety and replacing it with Exhibit A as attached to this Amendment.
3. COUNTERPARTS
     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original agreement, but all of which together shall
constitute one and the same agreement.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Employee have caused this Amendment to be
duly executed as of the date first written above.
COMPANY
COINSTAR, INC., a Delaware corporation

         
By:
  /s/ Paul Davis    
Name:
 
 
Paul Davis    
Title:
  CEO    

EMPLOYEE

     
/s/ John Harvey
   
 
John Harvey
   

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LETTER AGREEMENT REGARDING RETENTION INCENTIVES
AND RELEASE
John Harvey
Stock Option
Subject to the applicable terms and conditions regarding such option, including
but not limited to the terms and conditions set forth at http://www.fidelity.com
with respect thereto, you have been granted an option to purchase 18,050 shares
of Common Stock of the Company (the “Stock Option”). The Stock Option is subject
to the terms and conditions set forth in the Stock Option Grant Notice, the
Stock Option Agreement and the 1997 Amended and Restated Equity Incentive Plan
governing such option, including but not limited to the vesting schedule
applicable thereto; provided, however, that the Stock Option shall fully vest
and be exercisable if, before March 19, 2013, your employment or service
relationship with the Company is terminated without Cause or with Good Reason
(defined below).
Cash
Subject to your continued employment or service relationship with the Company
through
(a) February 26, 2010, at such time you will be paid a cash payment of
$327,054.64,
(b) February 26, 2011, at such time you will be paid a cash payment of
$327,054.64, and
(c) February 26,2012, at such time you will be paid a cash payment of
$327,054.64 ((a), (b) and (c), collectively, the “Cash Incentive”).
Notwithstanding the foregoing, if before February 26, 2012 your employment or
service relationship with the Company is terminated without Cause or with Good
Reason (defined below), the Cash Incentive shall vest in full and be payable
without regard to continued employment or service relationship.
Related Definitions

  •   The term “Cause” has the same definition as that contained in the
Employment Agreement dated as of June 1, 2009 between you and the Company
(including any amendments or modifications thereto, the “Employment Agreement”).
    •   The term “Good Reason” has the same definition as that contained in the
Change of Control Agreement (attached as Exhibit A to the Employment Agreement)
to be entered into between you and the Company as of June 1, 2009 (including any
amendments or modifications thereto, the “Change of Control Agreement”).

 